Order entered December 6, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00967-CV

              IN THE INTEREST OF T.S., ET AL., CHILDREN

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. JC-19-818-X

                                      ORDER

      The reporter’s record in this accelerated appeal from a parental termination

case is overdue.     Accordingly, we ORDER Pamela Sumler, Official Court

Reporter for the 305th Judicial District Court, to file the record no later than

December 16, 2021. As the reporter’s record was first due November 15, 2021,

extensions will not be granted absent exigent circumstances and the trial court

must arrange for a substitute reporter if necessary to ensure the timely filing of the

record. See TEX. R. APP. P. 28.4(b)(1).
      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Cheryl Lee Shannon, Presiding Judge of the 305th Judicial District

Court; Ms. Sumler; and, the parties.

                                        /s/   KEN MOLBERG
                                              JUSTICE